Case: 18-50766      Document: 00515061299         Page: 1    Date Filed: 08/02/2019




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 18-50766                              August 2, 2019
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

IRMA ROSAS,

               Plaintiff - Appellant

v.

SAN ANTONIO HOUSING AUTHORITY, also known as SAHA; NRP
GROUP, L.L.C.; UNION PACIFIC RAILROAD; TEXAS RIOGRANDE
LEGAL AID, INCORPORATED; BEXAR COUNTY, TEXAS; CITY OF SAN
ANTONIO,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CV-537


Before REAVLEY, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
         We affirm the district court’s judgment for the reasons explained by that
court.




         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.